David Newbern, Justice, concurring. The result reached in this case is correct, however, I cannot accept the abstract “colloquial-technical” distinction made in the majority opinion. The will purported to distribute a share of the estate to “my heirs at law on the date of my death.” In Robinson v. Mays, 271 Ark. 818, 610 S.W.2d 885 (1981), we held a child was pretermitted because not included in a devise or bequest “to those persons entitled to share in the . . . estate in accordance with the laws of descent and distribution in the State of Missouri.” By just looking at the two sets of words, it is impossible for me to say one is more or less technical than the other. We recently reviewed the cases involving the technical-colloquial distinction. Young v. Young, 288 Ark. 199, 703 S.W.2d 457 (1986). One of the cases reviewed was Taylor v. Cammack, 209 Ark. 983, 193 S.W.2d 323 (1946), where a testator’s statement appointing an executor with “full power to sell and dispose of it [property] [if] in his (its) judgment it is necessary or ... to the advantage of . . . the heirs” was held a sufficient reference to the testator’s children to avoid pretermitting them. We looked at the circumstances in which the words were used and found the testator had no heirs other than his three children, we then found it was reasonable to assume he was using the term “heirs” in the non-technical sense to refer to the children. As we noted in the Young case, the purpose of the pretermitted child statute is not to compel a testator to provide for his children; it is to provide for the child the testator may simply have forgotten to mention. It is clear to me that the testator must have meant to include Dorene Leatherwood in the category “heirs,” because she was his only child. Therefore, it was not erroneous for the court to find that she was mentioned in the will. Holt, C.J., joins in this opinion.